Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of January 8th,
2009 by and between UCBH Holdings, Inc. (the “Holding Company”), United
Commercial Bank (the “Bank”), and Doreen Woo Ho (“Executive”). Any reference to
“Company” herein shall be deemed to include the Holding Company and the Bank.
A.     The Company wishes to assure itself of the services of Executive for the
term provided in this Agreement; and
B.     Executive is willing to serve in the employ of the Company on a full-time
basis for the term of this Agreement.
In consideration of the mutual covenants herein contained, and upon the other
terms and conditions hereinafter provided, the parties hereby agree as follows:
1.       POSITION AND RESPONSIBILITIES.
          (a)     During the term of Executive’s employment hereunder, Executive
agrees to serve as President of Community Banking of the Company or in any
executive position mutually agreeable to Executive and Company. Executive shall
render services to the Company as are customarily performed by persons in a
similar executive capacity and as directed by the Company’s Chief Executive
Officer (the “CEO”) and the Board of Directors (the “Board”). Executive shall be
considered for a seat on the Board at the earliest reasonable opportunity.
          (b)     The Company shall provide Executive with a private office,
executive secretary, administrative assistants, office equipment, supplies and
other facilities and services, suitable to Executive’s position and adequate for
the performance of her duties.
2.       TERM.
          (a)     The period of Executive’s employment under this Agreement
shall be deemed to have commenced as of the date first above written and shall
continue for a period of thirty-six (36) full calendar months thereafter.
Commencing in January, 2010 and every anniversary date thereafter, the Board may
extend the Agreement for an additional year. The Board will review the Agreement
and Executive’s performance annually for purposes of determining within its sole
discretion, whether to extend this Agreement, and the results thereof shall be
included in the minutes of the Board’s meeting.
          (b)     During the term of Executive’s employment hereunder, except
for periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive shall devote substantially all her
business time, attention, skill, and efforts to the faithful performance of her
duties hereunder, including activities and

1



--------------------------------------------------------------------------------



 



services related to the organization, operation and management of the Company
and its Subsidiaries and participation in community, professional and civic
organizations. Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in organizations, which
will not present any conflict of interest with the Company or its Subsidiaries,
or require an unreasonable amount of time or materially adversely affect the
performance of Executive’s duties hereunder as follows:
                    (i)     For non-profit entities/organizations, CEO approval
is not required.
                    (ii)     For privately traded for profit companies,
Executive will consult with the CEO prior to accepting any such invitation.
                    (iii) For publicly traded for profit companies, Executive
will seek CEO approval.
Executive may not serve on more than three such organizations at any given time.
          (c)     Notwithstanding anything herein contained to the contrary,
Executive’s employment with the Company may be terminated by the Company or
Executive subject to the terms and conditions of this Agreement.
3.       COMPENSATION AND REIMBURSEMENT.
          (a)     Executive shall be entitled to a salary from the Company of
$500,000.00 per year (“Base Salary”) payable in accordance with the Company’s
normal payroll policies during her employment term. Base Salary shall include
any amounts of compensation deferred by Executive under any qualified or
unqualified plan maintained by the Company. During the term of this Agreement,
Executive’s Base Salary shall be reviewed at least annually, no later than
January 31 of the following year (commencing January 31, 2010). Such annual
review shall be conducted by the CEO. The CEO in consultation with the Board may
adjust Executive’s Base Salary and may also award a bonus (“Bonus”). As a result
of any adjustment in Base Salary, the new Base Salary shall become the “Base
Salary” for purposes of this Agreement. In addition to the Base Salary provided
in this Section 3(a), the Company shall also provide Executive, at no cost to
Executive, with all such other benefits as provided uniformly to permanent
full-time employees of the Company and its Subsidiaries including, but not
limited to, those set forth in Section 3(b) below.
          (b)     At the time the Board approves this Agreement, Executive shall
be granted nonstatutory stock options to purchase up to three hundred
seventy-five thousand (375,000) shares of the Company’s common stock. Such stock
option shall be granted pursuant to the terms and conditions of the UCBH
Holdings, Inc. Amended and Restated 2006 Equity Incentive Plan and the standard
form of stock option agreement.

2



--------------------------------------------------------------------------------



 



          (c)     Executive shall be eligible to receive a sign-on bonus of one
hundred fifty thousand dollars ($150,000) payable on the Company’s first payroll
date following Executive’s successful completion of ninety (90) days of
employment.
          (d)     For 2009, Executive shall be subject to the Senior Executive
Annual Incentive Plan and her bonus threshold minimum shall be 36% of Base
Salary, the target shall be 60% of Base Salary and the maximum shall be 90% of
Base Salary based on performance measures established by the CEO and the
Compensation Committee of the Board for the Senior Executive Annual Incentive
Plan. If payments are not made from the Senior Executive Annual Incentive Plan
for the calendar year of 2009, Executive shall receive a bonus payment of
one-hundred eighty thousand dollars ($180,000) to be paid within two and one
half (2 1/2) months after the close of calendar year 2009. During the term of
this Agreement, Executive’s threshold and target bonus amounts and the
corresponding performance measures under the Senior Executive Annual Incentive
Plan shall be reviewed at least annually, no later than March 31 of the
following year (commencing March 31, 2010) by the CEO or the Compensation
Committee of the Board, and may be adjusted by the CEO or the Compensation
Committee of the Board.
          (e)     Executive shall be entitled to participate in or receive
benefits under any employee benefit plans and the Company and its Subsidiaries
will not, without Executive’s prior written consent, make any changes in such
plans, arrangements or perquisites which would materially adversely affect
Executive’s rights or benefits thereunder, except to the extent that such
changes are made applicable to all Company employees eligible to participate in
such plans, arrangements and perquisites on a non-discriminatory basis. Without
limiting the generality of the foregoing provisions of this Subsection (e),
Executive shall be entitled to participate in or receive benefits under any
employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage and any other employee benefit plan
or arrangement made available by the Company in the future to its senior
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement. Executive waives participation in the Company’s medical,
dental and vision plans.
          (f)     Executive will be reimbursed for financial planning services
not to exceed ten thousand dollars ($10,000) annually.
          (g)     In addition to the Base Salary and Bonus and other benefits
provided for by paragraphs (a) through (e) of this Section 3, the Company shall
promptly pay or reimburse Executive for any and all reasonable expenses incurred
in promoting the business of the Company and its Subsidiaries including, but not
limited to entertainment, gifts, travel, parking and club memberships. The
Company shall also provide the Executive the use of an automobile for personal
and business purposes including reasonable expenses for insurance, fuel,
maintenance, repair and registration of such

3



--------------------------------------------------------------------------------



 



automobile or a comparable car allowance. Consistent with Company policy, the
CEO hereby pre-approves the Executive’s use of business class for airline
flights that exceed 2500 miles.
Notwithstanding any other provision of the applicable plans and programs, all
reimbursements and in-kind benefits provided under this Agreement, as amended,
shall be made or provided in accordance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (collectively “Section 409A”), including, where applicable, the
requirement that (i) the amount of expenses eligible for reimbursement and the
provision of benefits in kind during a calendar year shall not affect the
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year; (ii) the reimbursement for an eligible expense will be made
on or before the last day of the calendar year following the calendar year in
which the expense is incurred; (iii) the right to reimbursement or right to
in-kind benefit is not subject to liquidation or exchange for another benefit;
and (iv) each reimbursement payment or provision of in-kind benefit shall be one
of a series of separate payments (and each shall be construed as a separate
identified payment) for purposes of Section 409A.
The Company and Executive acknowledge that certain expenses described in this
Section 3(c) may not be specifically enumerated as reimbursable expenses
pursuant to the policies of the Company and its Subsidiaries. Notwithstanding
such policies, the Company and Executive acknowledge that the intent of this
Section 3(c) is to reimburse Executive for any and all expenses reasonably
incurred in the best interests of and in promoting the business of the Company
or its Subsidiaries, provided that such reimbursement is otherwise in
conformance with Company’s policies such as, by way of example, with respect to
the provision of appropriate receipts for the expenses.
4.       TERMINATION.
          (a)     Cause. The term “Termination for Cause” shall mean termination
because of an act or acts of gross misconduct, willful neglect of duties or the
conviction of a felony or equivalent violation of law or any other act or
failure to act that materially damages the reputation of the Company as
determined by the Board in its sole discretion after a good faith investigation.
For the purpose of this Section, no act or failure to act on Executive’s part
shall be “willful” unless done or omitted to be done without the reasonable
belief that the action or omission was made in the best interests of the Company
and its Subsidiaries. Executive shall not be deemed to have been Terminated for
Cause unless and until there shall have been delivered to her a Notice of
Termination (as provided in this subsection below) which shall include a copy of
a resolution duly adopted by the affirmative vote of not less than seventy-five
percent (75%) of the independent members of the Board at a meeting of the Board
called and held for that purpose, finding that in the good faith opinion of at
least 75% of the independent members of the Board, the Executive was guilty of
conduct justifying Termination for Cause and specifying the relevant facts
supporting the Termination for Cause. On such date of Termination for Cause,
(i) any unvested stock options and related limited rights

4



--------------------------------------------------------------------------------



 



and any unvested awards shall become null and void and shall not be exercisable
by or delivered to Executive at any time subsequent to such Termination for
Cause; and (ii) the Company’s sole liability shall be limited to the payment of
Executive’s Base Salary and benefits through such date of termination, which
shall be paid in a lump sum cash amount within thirty (30) days following
Executive’s separation from service. The Date of Termination For Cause shall be
determined to be the date on which the Notice of Termination is delivered to
Executive, or in the event the Company is unable to reasonably locate Executive,
three (3) business days after delivery of such Notice of Termination to the
Executive’s last known address.
          (b)     Without Cause. The Company may terminate this Agreement
without cause by giving not less than three (3) months prior written notice to
Executive pursuant to Section 9 of this Agreement. Upon the effective date of
such termination, Executive shall be entitled to receive a sum equal to one and
a half times the highest annual compensation (defined as Base Salary and Bonus
under Section 3(a) and, if applicable, Section 3(d), above) due to the Executive
over the three years immediately preceding such termination (the “One and a Half
Times Highest Pay Benefit”). Executive shall be paid such amount in a lump sum
within thirty (30) days following Executive’s “separation from service” (within
the meaning of Code Section 409A). Also, on the date of such termination, all
stock options and/or restricted stock awards and related limited rights and any
unvested awards shall immediately vest and be exercisable for one year after
such termination.
          (c)     Disability.
                    (i)     If as a result of any physical or mental disability,
Executive shall be unable to perform her duties under this Agreement for three
(3) consecutive full calendar months, or for eighty percent (80%) or more of the
working days during four (4) consecutive calendar months, the Company may upon
three (3) months’ advance written notice to Executive, terminate Executive’s
employment under this Agreement (a “Termination Due to Disability”). During such
three (3) month notice period, the Company may remove Executive from any and all
of her positions, but she shall continue to be an employee of the Company and to
be paid in accordance with this Agreement:
                    (ii)     On the expiration of such three (3) month notice
period, Executive’s employment under this Agreement shall terminate.
                    (iii)     If there should be a dispute between the parties
hereto as to Executive’s physical or mental disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable licensed physician or psychiatrist selected in good faith by the CEO
with recognized experience in the field pertaining to the nature of the
disability. Executive hereby agrees to cooperate in the examination by any such
person. The certificate of such physician or psychiatrist shall be final and
binding upon the parties hereto.

5



--------------------------------------------------------------------------------



 



                    (iv)     Upon an event of Termination due to Disability,
Company’s liability to the Executive under the Agreement shall be limited to
that which is provided under Paragraph 4(d) (i) and (ii) of this Agreement,
below.
          (d)     Death. In the event that the Executive should die during the
term hereof, this Agreement shall terminate effective on the date of her death.
In such event, Executive’s executor, trustee or other personal representative
(“Authorized Representative”) shall be entitled to receive the following
payments, which shall be paid in a lump sum cash amount:
                    (i)     the amount of the remaining payments of Base Salary
(excluding bonus) that the Executive would have earned if she had continued her
employment with the Company over the remaining term of this Agreement (as
defined in Section 2(a) above) at Executive’s Base Salary as of the date of
termination; and
                    (ii)     the amount equal to the annual contributions that
would have been made on Executive’s behalf to any employee benefit plans offered
by the Company during the remaining term of this Agreement based on
contributions made (on an annualized basis) as of the date of termination.
In addition, all stock options and/or restricted stock awards and related
limited rights and any unvested awards shall immediately vest and be exercisable
for one year after such termination by the Authorized Representative.
          (e)     Voluntary. Notwithstanding anything provided herein to the
contrary, Executive shall have the right at any time, for whatever reason, to
deliver to the Company three (3) months’ advance written notice of her election
to terminate this Agreement. During such three (3) month notice period, the
Company may remove Executive from any and all of her positions, but Executive
shall continue to be an employee of the Company and to be paid in accordance
with this Agreement, and shall perform all of her duties herein or as otherwise
directed by the CEO. On the expiration of such three (3) month notice period,
Executive’s employment under this Agreement shall terminate. In such event,
Executive shall be entitled to receive her Base Salary earned and benefits
accrued through the date of termination.
          (f)     Change in Duties. In the event Executive voluntarily resigns
from her regular employment following (i) any material adverse change in or loss
of title, office or significant authority or responsibility (including, without
limitation, Executive ceasing to be President of Community Banking of the
Company (or the ultimate parent entity (the “Ultimate Parent”), if any, in the
event of any transaction that results in the Company ceasing to be the Ultimate
Parent), (ii) any material reduction in Base Salary, or benefits (excluding
bonus), (iii) any relocation of her principal place of employment by more than
25 miles from its location, (iv) an event which results in Executive reporting
to anyone other than the CEO as of the date of this Agreement (any one of such
events a “Change in Duties”), Executive shall be entitled to receive a sum equal
to three (3) times the highest annual compensation (defined as Base Salary plus
Bonus under Section 3(a) and, if

6



--------------------------------------------------------------------------------



 



applicable, Section 3(d), above) due to the Executive over the three years
immediately preceding such termination (the “Three Times Highest Pay Benefit”).
Executive shall be paid such amount in a lump sum within thirty (30) days
following Executive’s “separation from service” (within the meaning of Code
Section 409A). In addition, all of Executive’s stock options and/or restricted
stock awards and related limited rights and any unvested awards shall
immediately vest and be exercisable for one year after such termination.
          (g)     Upon termination of employment, the Executive shall have an
option to purchase any club membership(s) that were funded by the Company for
the Executive. This option must be exercised by the Executive in writing within
6 months of the Date of Termination, but not later than the last day of the year
in which Executive’s separation from service occurs. The purchase shall be at
the same purchase price paid by the Company originally to acquire such club
membership(s), unless otherwise agreed by the parties in writing.
          (h)     All payments and benefits to be made to Executive upon
Executive’s termination of employment or resignation that are subject to
Section 409A may only be made upon a “separation from service” (within the
meaning of Section 409A) of Executive. For purposes of Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment;
(ii) Executive may not, directly or indirectly, designate the calendar year of
payment; and (iii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to Executive or any portion thereof, shall be
permitted.
5.       CHANGE IN CONTROL.
          (a)     For purposes of this Agreement, a “Change in Control” of the
Company shall mean an event or series of events of a nature that at such time:
(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as determined under Rule 13d of such Act), directly or indirectly, of
voting securities of the Bank or the Holding Company representing fifty percent
(50%) or more of the Bank’s or the Holding Company’s outstanding voting
securities or right to acquire such securities except for any voting securities
of the Bank purchased by the Holding Company and any voting securities purchased
by any employee benefit plan of the Bank or the Holding Company, or (ii) a plan
of reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs in which
the Bank or the Holding Company is not the resulting entity.
          (b)     If a Change in Control has occurred pursuant to Section 5(a),
Executive shall be entitled to the benefits provided in Section 5(c) upon her
subsequent termination of or resignation from regular employment within
thirty-six (36) months following the Change in Control due to: (i) termination
of Executive’s employment or (ii) Change in Duties as such existed at the time
of the Change in Control (each event shall be referred to herein as a “Change In
Control Benefit Trigger”). No benefits shall be provided to the

7



--------------------------------------------------------------------------------



 



Executive pursuant to this Section 5 in the event of Executive’s Termination for
Cause or her resignation for reasons other than those specified as a Change In
Control Benefit Trigger.
          (c)     Upon Executive’s “separation from service” (within the meaning
of Section 409A”) resulting from a Change In Control Benefit Trigger pursuant
Section 5(b), (i) the Company shall pay Executive, or in the event of her
subsequent death or disability, her beneficiary or beneficiaries, or her estate,
as the case may be, a cash lump sum equal to three (3) times the highest annual
compensation (defined as Base Salary and Bonus under Section 3(a) and, if
applicable, Section 3(d), above) due to the Executive over the three years
immediately preceding the Change in Control Benefit Trigger, less all required
and applicable withholding, and (ii) any unvested stock options and related
limited rights and unvested awards granted to Executive under any stock option
and similar plans shall immediately vest and shall be exercisable within one
(1) year.
          (d)     Upon the occurrence of a Change in Control followed by
Executive’s termination of employment or resignation (other than termination for
Cause), Company and its successors and assigns shall cause to be continued for
Executive life, medical and disability coverage substantially identical to the
coverage maintained by the Company for Executive prior to Executive’s
termination or resignation. Such coverage and payments shall cease upon the
expiration of thirty-six (36) full calendar months from the date of the
Executive’s separation from service.
          (e)     Company expressly acknowledges and agrees that Executive shall
have a contractual right to the full benefits of this Agreement, and Company and
any successor expressly waives any rights it may have to deny liability for any
breach of its contractual commitment hereunder upon the grounds of lack of
consideration, accord and satisfaction or similar defense. In any dispute
arising after a Change of Control as to whether Executive is entitled to the
benefits of this Agreement and all incentive plans, there shall be a presumption
that the Executive is entitled to such benefits and the burden of proving
otherwise shall be on the Company or any successor.
          (f)     All payments and benefits to be made to Executive upon
Executive’s termination of employment or resignation that are subject to
Section 409A may only be made upon a “separation from service” (within the
meaning of Section 409A) of Executive. For purposes of Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment;
(ii) Executive may not, directly or indirectly, designate the calendar year of
payment; and (iii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to Executive or any portion thereof, shall be
permitted.
6.       CHANGE IN CONTROL RELATED PROVISIONS
          (a)     Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms

8



--------------------------------------------------------------------------------



 



of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 6) (the “Termination Benefits”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986 (the “Code”) or any corresponding provisions of state or local tax laws,
or any interest or penalties are incurred by Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Termination
Benefits.
          (b)     Subject to the provisions of Section 6(c), all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company’s
certified public accounting firm (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and Executive within
fifteen (15) business days of the receipt of notice from Executive that there
has been Termination Benefits, or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 6,
shall be paid by the Company to Executive within five business (5) days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 6(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
          (c)     Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

9



--------------------------------------------------------------------------------



 



                    (i)      give the Company any information reasonably
requested by the Company relating to such claim,
                    (ii)     take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,
                    (iii)    cooperate with the Company in good faith in order
effectively to contest such claim, and
                    (iv)     permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
          (d)     If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 6(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 6(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 6(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination,

10



--------------------------------------------------------------------------------



 



then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
          (e)     Notwithstanding the foregoing, any Gross-Up Payment pursuant
to this Section 6 shall be paid not later than the end of Executive’s taxable
year next following Executive’s taxable year in which the related taxes are
remitted to the taxing authorities.
7.       SPECIFIED EMPLOYEE.
Notwithstanding anything contained in this Agreement to the contrary, if at the
time of Executive’s “separation from service” (as defined in Section 409A)
Executive is a “specified employee” (within the meaning of Section 409A and the
Company’s specified employee identification policy, if any) and if any payment,
reimbursement and/or in-kind benefit that constitutes nonqualified deferred
compensation (within the meaning of Section 409A) is deemed to be triggered by
Executive’s separation from service, then, to the extent one or more exceptions
to Section 409A are inapplicable (including, without limitation, the exception
under Treasury Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay
due to an involuntary separation from service and its requirement that
installments must be paid no later than the last day of the second taxable year
following the taxable year in which such an employee incurs the involuntary
separation from service), all payments, reimbursements, and in-kind benefits
that constitute nonqualified deferred compensation (within the meaning of
Section 409A) to Executive shall not be paid or provided to Executive during the
six- (6-) month period following Executive’s separation from service, and (i)
such postponed payment and/or reimbursement/in-kind amounts shall be paid to
Executive in a lump sum within thirty (30) days after the date that is six
(6) months following Executive’s separation from service; (ii) any amounts
payable to Executive after the expiration of such six- (6-) month period shall
continue to be paid to Executive in accordance with the terms of the Employment
Agreement; and (iii) to the extent that any group hospitalization plan, health
care plan, dental care plan, life or other insurance or death benefit plan, and
any other present or future similar group executive benefit plan or program or
any lump sum cash out thereof is nonqualified deferred compensation (within the
meaning of Section 409A), Executive shall pay for such benefits from her
Termination Date until the first day of the seventh month following the month of
Executive’s separation from service, at which time the Company shall reimburse
Executive for such payments. If Executive dies during such six- (6-) month
period and prior to the payment of such postponed amounts of nonqualified
deferred compensation, only the amount of nonqualified deferred compensation
payable while Executive lived shall be delayed, and shall be paid in a lump sum
to Executive’s estate or, if applicable, to Executive’s designated beneficiary
within thirty (30) days after the date of Executive’s death (with any amounts
payable to Executive after the Executive’s death to be paid in accordance with
the terms of the Employment Agreement).

11



--------------------------------------------------------------------------------



 



8.       PAYMENT REDUCTION; ADDITIONAL TARP/CPP RESTRICTIONS; WAIVER AND RELEASE
          (a)     Notwithstanding anything contained in this Agreement, as
amended, to the contrary or any other agreement between Executive and the
Company or its affiliates, acquirers or successors, to the extent that any
payment or distribution of any type to or for Executive would be prohibited by
Section 111(b) of the Emergency Economic Stabilization Act of 2008, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement, as amended, or otherwise (the “Payments”), then such Payments shall
be reduced if and to the minimum extent necessary so that the Payments do not
violate such prohibition. The determination of whether the Payments shall be
reduced as provided in Section 7(a) and the amount of such reduction shall be
made at the Company’s expense by an accounting firm selected by the Company (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and Executive within fifteen (15) days after such
reduction is triggered. The Payments will be reduced in accordance with the
following order of priority:
                    (i)     “Full Credit Payment” means a payment or
distribution, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, that if reduced in value by one
dollar reduces the amount of the parachute payment (as defined in Section 280G)
by one dollar, determined as if such payment or distribution had been paid or
distributed on the date of the event triggering the reduction in Payments. Full
Credit Payments as defined herein will be reduced in reverse chronological order
such that the payment owed on the latest date following the occurrence of the
event triggering the reduction in Payments will be the first payment to be
reduced (with reduction made pro-rata in the event payments are owed at the same
time, and
                    (ii)     “Partial Credit Payment” means any payment or
distribution that is not a Full Credit Payment. For clarification purposes only,
a Partial Credit Payment would include a stock option as to which vesting is
accelerated upon an event that triggers the reduction in Payments, where the
in-the-money value of the option exceeds the value of the option acceleration
that is added to the parachute payment. Partial Credit Payment as defined herein
will be reduced in a manner such as to obtain the best economic benefit for the
Executive so that after giving effect to such reduction, Executive retains the
greatest economic value of such Partial Credit Payments (with reductions to be
made pro-rata to the extent economically equivalent).
          (b)     Executive acknowledges and agrees that for so long as the
executive compensation restrictions of TARP and the CPP are applicable to the
Company, (i) no bonus or other incentive compensation payable to Executive shall
be based upon arrangements that encourage unnecessary and/or excessive risks
that threaten the value of the Company, to the extent required by Treasury
and/or TARP and/or the CPP, and (ii) any bonus or other incentive compensation
paid to Executive that is based upon the Company’s statement of earnings, gains,
or other criteria that are later proven to be

12



--------------------------------------------------------------------------------



 



materially inaccurate, must, to the extent required by Treasury, and/or TARP
and/or the CPP, be repaid by Executive to the Company.
          (c)     Upon the Company’s request, Executive agrees to execute and
deliver all waivers and releases required by Treasury relating to TARP, CPP, and
the Company’s participation in the CPP, including, without limitation, waivers
and releases that release Treasury from any claims that Executive may otherwise
have as a result of Treasury’s issuance of regulations that modify or eliminate
provisions and terms of the Company’s employee benefit plans, arrangements and
agreements in which Executive participates or otherwise receives benefits.
9.       NOTICE.
Unless otherwise provided for in this Agreement, any termination by the Company
or resignation by Executive shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination or resignation provision in this Agreement relied upon and shall set
forth in reasonable detail the basis for termination or resignation. All notices
shall be effective if personally delivered or if sent by an overnight delivery
service, to the parties at the addresses set forth beneath their signatures
below, or at such other address that either party may provide the other pursuant
to this subsection. For purposes of computing time, all time periods provided
under this Agreement will commence on the date notice is received if notice is
personally delivered or if notice is sent by an overnight delivery service, one
day after notice has been sent.
10.     POST-TERMINATION OBLIGATIONS.
All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with the post-termination obligations of this Agreement.
Executive shall furnish such information and assistance to the Company as may
reasonably be required by the Company in connection with any litigation or other
judicial or administrative matter in which the Company or any of its
Subsidiaries or affiliates is, or may become, a party provided that the Company
shall reimburse Executive for all reasonable expenses incurred in connection
with such cooperation.
11.     RELEASE.
By accepting the benefits provided under this Agreement upon any termination
hereof, Executive, or in the event of termination due to death, the Authorized
Representative, releases and discharges the Company, its directors, officers,
agents, employees, consultants and affiliated and controlled companies (the
“Related Parties”), from any and all claims, demands and causes of action
arising out of or related to Executive’s employment with the Company and to the
termination of that employment. Prior to and as a condition to receipt of any
payment, benefit, or consideration under this Agreement, Executive, or in the
event of termination due to death, the Authorized Representative, shall sign and
deliver to the Company a full, complete, general release of any and all

13



--------------------------------------------------------------------------------



 



known and unknown claims against the Company and related parties (other than
indemnity obligations of the Company hereunder) to the fullest extent permitted
under California law, in a form satisfactory to the Company.
12.     ENTIRE AGREEMENT.
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company and Executive. The Company
represents and warrants that the terms of this Agreement have been approved by
its Board of Directors, including but not limited to the provisions of Section 4
as they effect an acceleration of stock options. To the extent that the
provisions of this Agreement conflict with the provisions of any stock option
award agreement or other agreement evidencing Executive stock options, the
provisions of this Agreement shall prevail.
13.     MODIFICATION AND WAIVER.
          (a)     This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
          (b)     No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
14.     SEVERABILITY.
If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held so
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.
15.     ADVICE OF COUNSEL.
Each party acknowledges that, in executing this Agreement, such party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this Agreement. This Agreement
shall not be construed against any party by reason of the drafting or
preparation hereof.

14



--------------------------------------------------------------------------------



 



16.     HEADINGS FOR REFERENCE ONLY.
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
17.     THIRD PARTY RIGHTS.
Nothing contained in this Agreement, whether express or implied, is intended to
confer any rights or remedies upon any persons other than the parties hereto and
their respective successors and assign; nor is anything in this Agreement
intended to relieve or discharge the obligations or liabilities of any third
person to either party or this Agreement nor shall any provision hereof give any
third person any right of subrogation or action over either party to this
Agreement.
18.     GOVERNING LAW.
This Agreement shall be governed by the laws of the State of California, without
regard to its principles of conflict of law.
19.     ARBITRATION.
Any dispute or controversy arising under or in connection with, or relating to
this Agreement shall be settled exclusively by final, binding arbitration,
conducted before a single arbitrator sitting in a location selected by Executive
within fifty (50) miles from the location of the Company’s main office, in
accordance with the rules of the American Arbitration Association governing
arbitration of employment disputes then in effect. The arbitrator shall either
be agreed between the parties, or shall be selected in accordance with
applicable AAA rules. The arbitrator shall have authority to grant interim
relief (including interim relief on an expedited basis, such as injunctive
relief), which relief may be entered in any court having jurisdiction. The
parties specifically consent to the jurisdiction of the federal and state courts
located within the County of San Francisco to enter an arbitration award or
injunctive relief pursuant to this Agreement. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The prevailing party at
arbitration shall be entitled to recover their costs and reasonable attorney’s
fees, and the arbitrator shall be vested with authority to determine the
prevailing party.
20.     SUCCESSOR TO THE COMPANY.
Any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company shall be required to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place.

15



--------------------------------------------------------------------------------



 



21.     INDEMNIFICATION.
The Company agrees to indemnify Executive in accordance with the terms of the
Company’s standard indemnification agreement which has been executed by the
Company and Executive. To the extent available on commercially reasonable terms,
the Company shall obtain and maintain appropriate Directors and Officers
liability insurance including Executive as a named insured in an amount
comparable to industry standards.
22.     NONDISCLOSURE.
Executive recognizes and acknowledges that the knowledge of the confidential
business activities and plans for business activities of the Company as it may
exist from time to time is a valuable, special and unique asset of the business
of the Company. Executive will not, during or after the term of her employment,
disclose any knowledge of the past, present, planned or considered confidential
business activities of the Company that is not public or readily accessible to
the public from nonconfidential published sources to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board or required by law or policies of the Company.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the confidential business plans and activities of the
Company. In the event of a breach or threatened breach by the Executive of the
provisions of this Section, the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered confidential business activities of the
Company. Nothing herein will be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Executive.
23.     REQUIRED REGULATORY PROVISIONS.
          (a)     If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Company’s affairs by a
notice served under Section 8(e)(3) or 8(g) (1) of the Federal Deposit Insurance
Act (12 U.S.C. Section 1818(e)(3) or (g)(1)), the Company’s obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
shall: (i) pay Executive all of the compensation withheld while their contract
obligations were suspended and (ii) reinstate the obligations which were
suspended.
          (b)     If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(4) or (g)(1)), all obligations of the Company under this
contract shall terminate as of the effective date of the order, and the Company
shall have no obligation to provide any compensation or benefits which were
suspended while Executive was suspended or prohibited from participating in the
conduct of the Company’s affairs by notice described in paragraph 21(a) above.

16



--------------------------------------------------------------------------------



 



          (c)     If the Company is in default as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act, all obligations of the Company under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
          (d)     Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C. ss.1828
(k) and any rules and regulations promulgated thereunder.
24.     The Company shall reimburse Executive for her legal fees incurred in
connection with the negotiation of this Agreement.
SIGNATURES
          IN WITNESS WHEREOF, United Commercial Bank and UCBH Holdings, Inc.
have caused this Agreement to be executed by their duly authorized officers, and
Executive has signed this Agreement, on the 8th day of January, 2009.

                 
 
                ATTEST:       United Commercial Bank
 
               
 
               
/s/ Eileen Romero
      By:   /s/ Thomas S. Wu    
 
               
Eileen Romero
          Thomas S. Wu    
Secretary
               
 
               
 
               
 
                ATTEST:       UCBH Holdings, Inc.    
 
               
 
               
/s/ Eileen Romero
      By:   /s/ Thomas S. Wu    
 
               
Eileen Romero
          Thomas S. Wu    
Secretary
               
 
               
 
               
 
               
WITNESS:
               
 
               
 
               
/s/ Dennis A. Lee
      By:   /s/ Doreen Woo Ho    
 
               
Dennis A. Lee
          Doreen Woo Ho    

17